Citation Nr: 1423134	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  00-16 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to an initial disability rating in excess of 10 percent for a gastric ulcer with Barrett's esophagus and intestinal metaplasia prior to June 21, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 21, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1976. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in November 1998, July 1999, August 1999, and March 2000 that, in pertinent part, denied service connection for a low back disability; from a May 2003 decision of the RO that granted service connection for a gastric ulcer with Barrett's esophagus and intestinal metaplasia evaluated as 10 percent disabling effective September 21, 1998; and a December 2005 RO decision that denied TDIU benefits.  The Veteran timely appealed. 

In July 2000, the Veteran testified during a hearing before RO personnel.  In November 2003, he testified during a hearing before one of the undersigned Veterans Law Judges (VLJs) at the RO.  In May 2004, the Board remanded the matters for additional development. 

In April 2008, the Veteran again testified during a hearing before RO personnel.  In December 2009, he testified during a video conference hearing before another of the undersigned VLJs.  A transcript of each hearing is associated with the claims file.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In a July 2012 letter, the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  The Veteran's response was received in August 2012; he waived his right to a third hearing.  The Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.

In April 2010, the Board denied the claims for an effective date earlier than September 21, 1998 for the grant of service connection for a gastric ulcer with Barrett's esophagus and intestinal metaplasia and for bilateral pes planus.  The Board also remanded the remaining claims on appeal for additional development.  

In April 2013, the Board denied the claim for service connection for a bilateral knee disability, to include as secondary to bilateral pes planus, and again remanded the claims remaining on appeal for additional development.

In a July 2013 rating decision, the Appeals Management Center (AMC) increased the initial rating assigned for gastric ulcer with Barrett's esophagus and intestinal metaplasia to 60 percent, effective June 21, 2013.  The decision advised the Veteran the increased rating was the highest schedular evaluation allowed under the law for this disability and was considered a full grant of benefits for this issue.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for a gastric ulcer disability prior to June 21, 2013 remains in appellate status.  The July 2013 AMC decision also granted a TDIU, effective June 21, 2013.  

The issues of service connection for a low back disability, to include as secondary to service-connected bilateral pes planus, and a TDIU prior to June 21, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to June 21, 2013, gastric ulcer with Barrett's esophagus and intestinal metaplasia was not manifested by multiple small eroded or ulcerated areas; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations; or impairment of health manifested by anemia and weight loss.


CONCLUSION OF LAW

Prior to June 21, 2013, the criteria for a rating in excess of 10 percent for gastric ulcer with Barrett's esophagus and intestinal metaplasia are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7307, 7304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

At the outset, the Board notes that during the pendency of the Veteran's appeal regarding the underlying claim for service connection, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013).  The VCAA includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Initially, the Board notes that since the issue of entitlement to an initial increased rating for a gastric ulcer with Barrett's esophagus and intestinal metaplasia is a downstream issue from that of service connection (for which a VCAA letter was duly sent in July 2002), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007). 

In any event, in a November 2008 letter, the RO notified the Veteran of the information and evidence necessary to establish an increased rating for a gastric ulcer disability and provided notice pertaining to the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The case was last adjudicated in August 2013.

The Board finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained and associated with the Veterans Benefits Management System (VBMS) claims file ongoing VA treatment records pertinent to the gastric ulcer disability.  The Veteran also was afforded additional VA examinations to evaluate the current nature of his gastric ulcer disability.

The evidence of record contains the Veteran's service treatment records; post-service private treatment records from multiple providers; VA treatment records from the New Orleans VA Medical Center (VAMC) and from the South Texas VA Healthcare System; employment records, treatment records, and evaluation reports from the U.S. Postal Service, including in relation to worker's compensation and disability retirement claims; correspondence from the Office of Personnel Management (OPM) regarding the basis for the Veteran's disability retirement; records from the Social Security Administration (SSA); a March 2002 private medical opinion from R. Dawson, M.D.; Internet medical articles and prior Board decisions pertaining to other veterans; and lay statements of the Veteran, friends or coworkers, and family.  There is no indication of relevant, outstanding records that would support the Veteran's claim regarding his gastric ulcer disability.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.

Criteria & Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the gastrointestinal disability on appeal. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's gastric ulcer disability has been rated as 10 percent disabling since service connection was established, effective September 21, 1998, until the rating was increased to 60 percent, effective June 21, 2013.  

The 10 percent rating for a gastric ulcer disability with Barrett's esophagus and intestinal metaplasia was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307.  The Board notes that certain provisions of the rating schedule for digestive system disorders were revised, effective July 2, 2001.  See 66 Fed. Reg. 29,488  (May 31, 2001).  However, the criteria for Diagnostic Codes 7307 (gastritis) remained unchanged.  Similarly, effective June 21, 2013, the Veteran's gastric ulcer disability was rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7304, which has also remain unchanged during the course of the appeal.

Diagnostic Code 7307 provides a 10 percent evaluation for chronic hypertrophic gastritis with small nodular lesions and symptoms.  A 30 percent evaluation is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2013).

In prior remands that Board had asked VA examiners to render specific findings as to the extent that the Veteran had signs and symptoms of gastric ulcer with Barrett's esophagus and intestinal metaplasia, consistent with the criteria outlined in Diagnostic Code 7307, and also asked examiners to distinguish symptoms attributable to the service-connected gastric ulcer with Barrett's esophagus and intestinal metaplasia from other gastrointestinal disabilities, such as nonservice-connected gastroesophageal reflux disease (GERD).

The Board notes that the June 2013 VA examiner clarified that the Veteran has chronic gastritis with intestinal metaplasia and explained that his upper gastrointestinal symptoms of intermittent pain, cramping nausea, vomiting, and heartburn, which are related to his stomach/gastritis problem, could be distinguished from his lower gastrointestinal complaints of constipation, diarrhea, and gas, which were not related to his stomach/gastritis problem and were not service-connected.  

Under Diagnostic Code 7304, a 10 percent rating is warranted for a mild gastric ulcer with recurring symptoms once or twice yearly; a 20 percent evaluation is warranted where the condition is moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is warranted where the condition is moderately severe with impairment of health manifested by anemia and weight loss; or, recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  A 60 percent evaluation is warranted where the condition is severe, with pain only partially relieved by ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

38 C.F.R. § 4.114, Diagnostic Code 7304 (2013).

During a December 1998 VA general medical examination, the Veteran reported that he was diagnosed with an ulcer during military service and was treated for an ulcer in 1979 or 1980.  He indicated that he currently worked as a distribution clerk for the United States Postal Service.  Physical examination revealed that he was six feet tall and weighed 179 pounds with normal body build.  Complete blood count (CBC) was reported as essentially normal; however, he had a red blood cell count (RBC) of 4.4, which was characterized as "abnormal low."  The impression included history of peptic ulcer disease.

The impression of a January 1999 VA upper gastrointestinal tract imaging study was "persistent antral narrowing, which could be due to scarring, although other etiologies of narrowing such as neoplasia cannot be ruled out.  Suggest endoscopy to clarify."

In June 1999 correspondence, the Veteran asserted that his gastric ulcers, low back pain, and nonservice-connected bilateral knee disabilities had "almost rendered him totally disabled since leaving the military."

The Veteran presented to the VA gastroenterology clinic in November 1999 with a history of epigastric pain and regurgitation for an esophagogastroduodenoscopy (EGD) procedure.  The postoperative diagnosis was gastric ulcer.  The pathology report documented chronic and acute helicobacter gastritis and chronic Barrett's esophagitis with intestinal metaplasia.

A February 2000 VA nutrition note reflects that the Veteran weighed 195 pounds and was eating too much fast food.  He was encouraged to make dietary changes and lose weight.  During an October 2000 VA clinic visit, the Veteran's complained of crampy, sharp abdominal pain occurring two to three times per week with increasing intensity over the past month.  He stated that his epigastric pain was not responsive to Prevacid.  He denied changes in weight or appetite.  In November 2000, he stated that his GERD had been much better on Prilosec (Omeprazole), but he still complained of intermittent nausea with profuse vomiting and resulting weight fluctuation.  The physician noted that the Veteran was taking a lot of pain medications due to back problems and believed that the Veteran's intermittent nausea and vomiting may be related to pain medications, versus peptic ulcer disease or GERD or h-pylori.  An EGD was ordered to verify whether his ulcer was healing.

During a December 2000 history and physical prior to an EGD procedure, the Veteran complained of intermittent nausea with profuse vomiting with resulting weight fluctuations.  Reported EGD findings included two small stomach/gastric ulcers and a small amount of atrophic gastritis.  During a January 2001 follow-up visit, the Veteran denied having nausea, vomiting, or weight loss.  The physician observed that the December 2000 EGD revealed superficial ulcers still in the stomach and evidence of changes from old ulcer disease.	

During February 2001 VA treatment, he acknowledged that he needed to change his diet, but stated that it was hard; he ate sandwiches every day and needed mayonnaise.  His weight was recorded as 200 pounds.  His weight increased to over 205 pounds by June 2001.  He presented to VA gastroenterology for follow-up in July 2001 and complained of GERD in spite of Prevacid.  He denied melena, hematemesis, or dysphagia.  On examination, he had epigastric tenderness.

The impression from a May 2002 upper esophageal ultrasound (UEUS) was gastric leiomyoma (benign stomach tumor).  No further treatment was indicated unless there was bleeding, growth, or obstruction of the antrum.

A May 2002 Disability Determination and Transmittal from the Social Security Administration (SSA) reflects that the Veteran was determined to be disabled for SSA purposes based on the primary diagnosis of affective disorders and the secondary diagnosis of disorders of the back.

In July 2002 correspondence, the Veteran related that he had vomited "almost every day for 26 or 27 years" and his suffering became so excruciating that he had to leave his job.

On VA examination in September 2002, the Veteran described symptoms of pyrosis (heartburn) two to three times per week, several episodes of hematemesis since 1976, regurgitating solid and liquid foods, nausea with occasional vomiting, stable weight, and colicky abdomen with distention.  On examination, his weight was 195 pounds; there was middle upper gastric tenderness without organomegaly, mass, or bruit; there was no evidence of weight gain or loss or sign of anemia; and no specific sign of ulcer disease except for a prior history of gastric ulcer.  The Veteran's nutrition was reported as good, and there was no evidence of anemia.  Laboratory data included essentially unremarkable CBC.  He indicated that he last worked in June 2002 at the Post Office and was receiving worker's compensation for a back injury.  Laboratory testing revealed an "abnormal low" RBC of 3.95 with a normal reference range of 4.5 to 6.1.

During November 2002 private treatment for back and knee pain, the Veteran complained of intermittent abdominal pain and reported one episode of vomiting since his last visit in October 2002.  In December 2002, he stated that his abdominal pain had subsided and that the labs done on his last visit to VA were all normal. 

In March 2003 correspondence, the Veteran asserted that he had vomited one to three times per day for 28 years.

In a May 2003 letter, the Office of Personnel Management (OPM) reported that the Veteran's disability retirement from the Post Office had been based on degenerative joint disease of the knees.

An October 2003 gastroenterology note indicates that the Veteran was status post EGD and no further treatment was required for a gastric leiomyoma unless there was bleeding, growth, or obstruction of the antrum.  The Veteran stated that his symptoms were controlled with PPI (proton pump inhibitors) and H2B and he was "otherwise ok."  His weight was 206 pounds.

Reported findings from an April 2004 VA EGD study included no esophageal or gastric ulcers seen and normal esophageal mucosa.  

A March 2005 report of a VA abdomen and pelvis CT study indicated that the stomach, small bowel, large bowel, and rectum were unremarkable except for a small hiatal hernia.  A June 2005 VA gastroenterology note reflects the Veteran's complaint of pain at the center of his abdomen for six months with nausea and vomiting during the time of active pain.  He indicated that the pain resolved two months previously.  He denied hematemesis, melena, or significant weight loss.  His weight was 200 pounds.  The assessment noted his history of gastric leiomyoma, Barrett's esophagus, and GERD and that he was currently asymptomatic.  An EGD was scheduled and an addendum note emphasized that the two previous EGDs did not show evidence of Barrett's mucosa.

During a July 2005 VA history and physical prior to an EGD study, the Veteran reported occasional nausea and vomiting and denied hematemesis.  His last two EGD studies were noted to be negative for Barrett's esophagus.  Reported findings from the July 2005 VA EGD study included no gastric ulcers, no gastritis, no esophagitis, no Barrett's esophagus.  An addendum note indicated there was no gastric outlet obstruction, and an antral leiomyoma was small and nonobstructing.

The Veteran presented to the San Antonio VA Medical Center (VAMC) in September 2005 and reported that he had been a Hurricane Katrina evacuee.  The physician noted the Veteran's history of Barrett's esophagus and ulcers, neither of which was seen on the most recent upper endoscopy.  The Veteran stated that he recently recovered from a bout of nausea, vomiting, and diarrhea.  

Private treatment records dated from 1997 to February 2008 from Alton Ochsner Medical Foundation pertained mostly to the Veteran's complaints of chronic back pain and bilateral knee pain.  However, he also reported some intermittent abdominal pain or cramping.  Objective findings included a rather steady weight gain to approximately 209 pounds by February 2008.

In correspondence received in February 2006, the Veteran alleged that due to his stomach problems, he "experienced uncontrollable bowel movements" and was defecating on himself while on the job.

In April 2006, the Veteran presented to VA urgent care for an allergic reaction.  He denied any nausea, vomiting, or abdominal pain.  During April 2006 VA primary care treatment, the Veteran stated that his GERD and symptoms were controlled with one Omeprazole per day.  His weight was approximately 214 pounds.

A February 2007 VA physician note indicates that the Veteran was last seen in April 2006 and at present complained of worsening dyspepsia and bloating.  He denied nausea, vomiting, abdominal pain, or weight loss.  The physician noted that the last three EGDs were negative for Barrett's esophagus and referred him for a follow-up EGD for his current symptoms.  

In June 2007 correspondence, the Veteran stated that "Barrett's is one of todays [sic] most aggressive cancers and the nodule went from 5 mm to 8 mm."  He asserted that he is entitled to a 100 percent disability rating for a neoplasm.  He enclosed copies of May 2007 VA EGD and surgical pathology reports.  The diagnosis from the May 2007 surgical pathology report following the May 2007 EGD study included mild chronic antral gastritis and intestinal metaplasia and chronic gastritis of the stomach.  An ulcer or Barrett's esophagus was not identified.  The EGD report identified an 8 mm nodule in the antral stomach.  During a June 2007 follow-up visit, the VA physician noted that EGD and biopsy results were negative for Barrett's and H pylori, but revealed chronic gastritis.

At the April 2008 hearing before RO personnel, the Veteran testified that he "guessed [the gastric ulcers] healed to a certain extent because [he did not] have the extreme pain [that he] used to have."  He stated that he still throws up twice a day and was late arriving to the hearing because he had to sit on the toilet.  He reiterated that he had to leave his job because he was defecating on himself.  He stated that he received treatment for his stomach problems at VA and went to Ochsner for other problems.

In November 2008, the Veteran's VA physician conducted an administrative review of the Veteran's May 2007 EGD and colonoscopy results.  The physician emphasized that there was no histopathological evidence of Barrett's esophagus.  However, there was evidence of persisting chronic gastritis and intestinal metaplasia.

During a June 2008 VA gastroenterology consultation, the Veteran complained of chronic "heartburn" symptoms with relief by PPI and associated with occasional nausea and vomiting.  He denied any hematemesis, abdominal pain, weight loss, or dysphagia.  He also reported constant belching/flatulence.  On examination, he appeared well-developed and well-nourished, his weight was 198 pounds.  The physician reviewed recent diagnostic tests and assessed "GERD - well controlled with PPI."  The physician prescribed Lactinex for symptoms of flatulence/belching and stated that no more EGDs were necessary because the last two EGDs showed no evidence of Barrett's.  An addendum note by a staff physician reinforced that no further surveillance EGDs were required because "despite some questions about Barrett's in the past and one biopsy that did show intestinal metaplasia, several EGDs since then ha[d] shown NO BARRETT'S or normal gastric mucosa within some of the tubular esophagus."  (Emphasis in original).

At the December 2009 video conference hearing, the Veteran testified that his gastric ulcer should be rated under Diagnostic Code 730[4] and that his gastritis warranted extraschedular consideration, suggesting that pain medications aggravated his gastritis and caused cancer.

During a December 2009 VA gastroenterology visit, the Veteran reported occasional nausea, but no vomiting.  He also reported continued belching/flatulence and abdominal pain.  On examination, his weight was 196 pounds.  The physician noted that the Veteran's GERD was well-controlled on PPI and that the current abdominal pain was likely intestinal gas.

An April 2010 VA nursing note reflects the Veteran's complaint of nausea and vomiting.  With the gastroenterologist, he reported constipation and some epigastric pain that he attributed to his "lesser curve duodenal ulcer," diagnosed in the past.  He weighed 205 pounds.  The impression included dyspepsia/GERD and a history of peptic ulcer, with current left upper quadrant or epigastric pain.  During a July 2010 primary care visit, the Veteran stated that he had been getting blood from his throat and was vomiting coffee grounds four to five days previously.  He stated he had been vomiting "violently" and that he had an EGD scheduled for the next week.  His weight was 201 pounds.  The Veteran presented to the urgent care clinic six days later with complaints of dizziness and a toothache.  He reported several episodes of vomiting two to three weeks ago and having one coffee-ground emesis.  He denied any further "coffee grounds" since the last episode two to three weeks ago.  He reported decreased PO (by mouth) intake for several weeks.  The impression included hypotension with possible hypovolemia from recent vomiting and intermittent mid-epigastric pain.

The Veteran was afforded a VA examination in August 2010 to evaluate the severity of his gastric ulcer with Barrett's esophagus and intestinal metaplasia disability.  He stated that he was taking Omeprazole (Prilosec) twice a day and described the course of his disability as progressively worse.  He denied any hospitalizations or surgeries related to the esophagus since 1984 or 1985.  He described symptoms of nausea several times per week precipitated by certain foods or being in a reclining position; vomiting several times per week, dysphagia occurring less than monthly, esophageal distress less than weekly that is occasionally accompanied by severe substernal pain, regurgitation several times a week, hematemesis or melena of moderate severity.  He denied a history of heartburn or pyrosis.

On examination, there were no signs of anemia, significant weight loss, or malnutrition.  The Veteran's weight was 199 pounds and noted to be a loss of 10 percent compared to his baseline.  The Veteran stated that he retired due to "problems with feet, knees, and back."  He believed that his disability had significant effects on his occupation due to passing gas and fecal incontinence.  The examining nurse practitioner provided medical opinions suggesting that service connection for a gastric ulcer with Barrett's esophagus and intestinal metaplasia was not warranted.  The examiner also concluded that contemporaneous medical data showed no h-pylori, no GERD, and no Barrett's esophagus; she provided contradictory statements regarding the presence of intestinal metaplasia among contemporaneous medical evidence.

Findings from an August 2010 fee-basis VA upper endoscopy included esophagitis in the lower third of the esophagus compatible with erosive esophagitis; erythema in the antrum with gastritis; ulcers in the duodenal bulb; otherwise normal EGD to second part of the duodenum.

During an October 2010 VA gastroenterology visit, the Veteran reported that since being placed on proton-pump inhibitors he had improved symptoms, including resolution of dysphagia, odynophagia, and epigastric pain; however, he continued to have persistent reflux symptoms, primarily at night.  Later in October 2010, the Veteran presented to the VA emergency department.  His complaints included a swollen sensation to his tongue and left neck gland and chronic nausea and vomiting for several months.  He was referred to the urgent care clinic provider.  He told the urgent care physician that after vomiting and having abdominal pain the previous night, he noticed swelling of the left side of his tongue, which caused difficulty swallowing.  He complained of continued nausea and abdominal pain.  He requested Zantac in addition to his Omeprazole to control his gastrointestinal symptoms.  He also stated that he has episodes of GERD and esophagitis that cause a foreign-body or swelling sensation in the back of his throat.  The physician indicated there was no edema of the tongue or other findings on examination.

A December 2011 VA primary care note indicates that the Veteran was not taking many of his medications as directed.  Regarding gastrointestinal symptoms, he denied melena, hematemesis/coffee-ground emesis, nausea, or vomiting, and he stated he was not always taking Omeprazole.  His weight was 206 pounds.  He was counseled on the importance of taking daily Prilosec for GERD and history of Barrett's.

A December 2012 VA rehabilitation note pertinent to knee problems reflects that the Veteran denied nausea, vomiting, diarrhea, constipation, abdominal pain, frequent belching, hematemesis, melena, or history of hemorrhoids during a review of systems.

In a 47-page letter received in February 2013, the Veteran questioned the qualifications of a December 2010 orthopedic surgeon, in part, because he did not mention the Veteran's stomach ulcer disability.  The Board points out that the requested expert medical opinion from an orthopedist was for the Veteran's claimed knee and back disabilities only.  The Board did not ask the orthopedic surgeon to comment on the service-connected ulcer disability.  The Veteran also related that he cannot eat a cracker and drink a sip of water without vomiting.

During a March 2013 VA urgent care visit for complaints of back and tooth pain, the Veteran denied any abdominal pain, nausea, vomiting, diarrhea, or weight change.  An April 2013 VA primary care physician requested a repeat EGD for the Veteran's "history of persistent reflux/Barrett's (decreased symptoms with Omeprazole)."  A review of systems noted a gradual weight gain and the Veteran denied abdominal discomfort.  His weight was 213 pounds.

During a June 2013 VA examination for esophageal disorders, the Veteran related that he was on Omeprazole, which helped mildly with his symptoms.  He denied any hospitalization for GERD.  He described persistent recurrent epigastric distress, pyrosis (heartburn), reflux, sleep disturbance four or more times per year with a duration of less than one day caused by esophageal reflux, recurrent vomiting, and mild hematemesis twice per year lasting less than one day.  A June 2013 upper gastrointestinal radiographic study revealed reflux and esophagitis; no ulcers were identified.  

The examiner reviewed the claims file and explained that the Veteran has chronic gastritis.  He noted that several EGDs showed various problems, including gastric ulcer in 1975, gastritis, GERD, and esophagitis (in June 2013).  He explained that these various entities are all related to peptic ulcer disease and are all associated with upper gastrointestinal inflammation.  They may all present with similar symptoms of upper abdominal discomfort, nausea, cramping, vomiting, and hematemesis.  The examiner noted that although the Veteran had one EGD and biopsy that showed Barrett's, several subsequent EGDs did not show Barrett's.  Therefore, the examiner concluded that the diagnosis was probably chronic gastritis with intestinal metaplasia; GERD was also diagnosed.

The June 2013 examiner also explained that the Veteran did not have any impairment of health related to his gastrointestinal problem.  He explained that while the Veteran does have anemia, it was probably not related to his gastrointestinal problem because he had multiple other medical problems, including chronic renal insufficiency with a creatinine of 1.7.  In addition, his red blood cell count indices were normal and not suggestive of gastrointestinal bleeding/iron deficiency.  Therefore, his mild anemia was more likely than not related to anemia of chronic disease, rather than to any gastrointestinal problem.  In addition, the examiner observed that the Veteran's weight had been stable or slightly increased recently.

Finally, the VA examiner distinguished the Veteran's upper and lower gastrointestinal problems.  He explained that the Veteran's upper gastrointestinal symptoms of intermittent pain, cramping, nausea, vomiting, and heartburn were related to his stomach/gastritis problem.  In contrast, lower gastrointestinal complaints of constipation, diarrhea, and gas were not related to stomach/gastritis problems.  In this regard, the examiner also conducted a VA intestinal conditions examination, diagnosing chronic diarrhea and constipation.  

The Board has reviewed the medical and lay evidence of record and finds that an initial rating in excess of 10 percent is not warranted for service-connected gastric ulcer with Barrett's esophagus and intestinal metaplasia prior to June 21, 2013.  The Veteran's service-connected upper gastrointestinal impairment has been manifested by symptoms such as epigastric pain, regurgitation, nausea, vomiting, heartburn, occasional hematemesis, bloating, and belching; two small, superficial gastric ulcers in December 2000; and a small benign stomach tumor (gastric leiomyoma) first seen in May 2002.  The Board concludes that these findings are consistent with and more nearly approximate the diagnostic criteria for the 10 percent rating currently assigned prior to June 21, 2013 for gastritis under Diagnostic Code 7307 because competent medical evidence documents a small tumor or lesion and symptoms of gastritis.  A higher rating is not warranted, however, because the EGD reports did not identify "multiple small eroded or ulcerated areas," criteria required for the next higher, 30 percent rating.

The Board notes that the AMC awarded the 60 percent rating assigned effective June 21, 2013 based on criteria used to evaluate gastric ulcers at Diagnostic Code 7304.  The Board also considered the medical and lay evidence of record and finds that an initial rating higher than 10 percent is not warranted for the Veteran's gastrointestinal impairment under Diagnostic Code 7304 prior to June 21, 2013.  

While the Veteran has asserted that he has vomited one to three times per day for 28 years, this statement is contradicted by numerous statements he made in the course of seeking medical treatment in which he denied such continuous vomiting.  Similarly, while he suggested that his vomiting was so excruciating that he had to leave his job, OPM records reveal that he left his job due to disabilities involving his knees and SSA awarded disability benefits on the basis of psychiatric and back disorders.  While near-daily vomiting is not shown by the record, recurrent nausea, vomiting, and abdominal pain is supported by medical evidence of record.  Still, such symptoms were not shown to recur two or three times a year averaging 10 days in duration or to recur continuously.  Therefore, a higher, 20 percent rating under Diagnostic Code 7305 is not warranted prior to June 21, 2013.

Finally, the Board notes that the AMC awarded a 60 percent rating effective June 21, 2013 for the Veteran's ulcer disability under Diagnostic Code 7305 based on June 2013 VA examination findings.  The AMC based the higher rating on symptoms of recurrent hematemesis and periodic vomiting, and on recurrent incapacitating episodes averaging 10 or more days in duration for at least four times a year.  The Board finds that from June 21, 2013, a 60 percent rating is not supported by the evidence.  The examination report did not identify any recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  In addition, the examiner specifically found that the Veteran's anemia was not likely related to his gastrointestinal disability and, in fact, his weight had been steady or increasing.  As a result there was no evidence of impairment of health manifested by anemia and weight loss.  Although the Board finds that the assigned 60 percent rating is not supported by the evidence, the Board will not disturb the AMC's assignment of that rating effective June 21, 2013.

The Board has considered whether the Veteran's upper gastrointestinal disability, variously diagnosed as gastric ulcer with Barrett's esophagus and intestinal metaplasia and as chronic gastritis with intestinal metaplasia, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted for the period prior to June 21, 2013.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's upper gastrointestinal disability level and symptomatology resulting from gastric ulcers or gastritis, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  In addition, the June 2013 VA examiner explained that the Veteran's lower gastrointestinal symptoms are unrelated to his service-connected upper gastrointestinal symptoms.  As a result, referral for consideration of an extraschedular rating is not warranted.  In addition, contrary to his assertions, the Veteran's gastric ulcer or gastritis disability has not been shown to require frequent hospitalization or marked interference with employment.  Instead, the evidence reflects that musculoskeletal and psychiatric disabilities had interfered with his employment as distribution clerk at the Post Office.  In summary, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation prior to June 21, 2013 for his gastric ulcer with Barrett's esophagus and intestinal metaplasia disability or chronic gastritis with intestinal metaplasia disability is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating than that assigned for his gastric ulcer with Barrett's esophagus and intestinal metaplasia disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER


Prior to June 21, 2013, entitlement to an initial rating in excess of 10 percent for gastric ulcer with Barrett's esophagus and intestinal metaplasia prior is denied.


REMAND

The Veteran has a right to substantial compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed, the case must be returned to the AOJ.

In compliance with the April 2013 remand instructions, in May 2013 the AOJ requested the necessary authorization from the Veteran to obtain treatment records pertinent to his claimed low back disability from the Pain Intervention Center dated from 2009 to the present.  The AOJ asked the Veteran to submit the requested information as soon as possible and advised him that VA may make a decision on his claim after 30 days if he did not respond.  In July 2013, the Board received the completed authorization form from the Veteran and forwarded the form to the AOJ.  Although the AOJ received the form in September 2013, the AOJ took no further action to obtain the records.  Because these records may be relevant to the claim for service connection for a low back disability and the claim for a TDIU, a remand is required to obtain those records.

Relevant ongoing VA medical records should also be requested from the VA Medical Center in New Orleans, Louisiana and related clinics dating since July 2013.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board previously requested a medical expert opinion from an orthopedic surgeon regarding the etiology of the Veteran's claimed low back disability.  However, the pain records identified by the Veteran were not obtained or available to the orthopedic surgeon who rendered the requested opinion in December 2012.  Therefore, after the outstanding private and VA treatment records are obtained or determined to be unavailable, a supplemental medical opinion should be obtained as to whether the claimed low back disability was incurred in or related to military service or caused or aggravated by service-connected bilateral pes planus.

Regarding the TDIU claim, as noted in the previous remands, the Veteran asserts that he is totally disabled and unable to retain or maintain any gainful employment due to his service-connected disabilities.  Records reflect that the Veteran worked as a distribution clerk for the U.S. Postal Service from December 1988 to June 2002.  He reportedly became too disabled to work because of the extreme pain and discomfort of his feet; he could barely walk, and had stomach problems.  A record from the U.S. Office of Personnel Management, however, indicates that the Veteran's disability retirement was based on nonservice-connected degenerative joint disease of the knees.  In this case, the Veteran has completed two years of college.  He also had previous work experience at the U.S. Postal Service and at a VAMC as a records clerk, as well as apprentice training in the 1970s as a pipefitter and glazier. 

Service connection is currently in effect for bilateral pes planus, rated as 50 percent disabling; and for gastric ulcer with Barrett's esophagus and intestinal metaplasia, rated as 10 percent disabling prior to June 21, 2013.  The combined rating of 55 percent is rounded to 60 percent, and clearly does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a) for the time period prior to June 21, 2013. 

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a)  are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history. 

VA has the duty to supplement the record by obtaining an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining a new authorization from the Veteran, please request treatment records for a low back disability from the Pain Intervention Center dated from 2009 to the present and current VA treatment records from July 2013 to present.  Please associate all records with the VBMS claims folder.

2.  After the outstanding private and VA medical records have been obtained or determined to be unavailable, the AOJ should arrange for the Veteran's entire claims file to be reviewed by a spine surgeon to determine the nature and likely etiology of his claimed low back disability.  The examiner should address the following:

a) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current, chronic disorder of the lumbar spine began in service, is due to any incident in service, or is due to any arthritis that became manifest within one year of separation from military service. 

b) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current chronic disorder of the lumbar spine was caused, or was made worse beyond natural progression, by the Veteran's service-connected bilateral pes planus disability.  

c) If the spine surgeon determines that a low back disability is related to service or to service-connected pes planus, then the spine surgeon should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the low back disability precludes employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability for the time period prior to June 21, 2013.  

The examiner must provide a detailed rationale for his conclusions.

3.  After ensuring that the requested actions are completed, the AOJ should re-adjudicate the claims on appeal. The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




___________________________                   _____________________________
              K. OSBORNE                                         KATHLEEN K. GALLAGHER                                
         Veterans Law Judge                                            Veterans Law Judge 
   Board of Veterans' Appeals                                 Board of Veterans' Appeals




_________________________
THOMAS J. DANNAHER
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


